IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Constitution Drive Partners, L.P.,             :
                   Petitioner                  :
                                               :    No. 643 C.D. 2019
                v.                             :
                                               :    Argued: June 9, 2020
Department of Environmental                    :
Protection,                                    :
                 Respondent                    :


BEFORE:         HONORABLE P. KEVIN BROBSON, Judge1
                HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE J. ANDREW CROMPTON, Judge



OPINION BY
JUDGE McCULLOUGH                                                  FILED: March 5, 2021


                Constitution Drive Partners, L.P. (Constitution Drive) petitions for review
from the April 26, 2019 order and adjudication of the Environmental Hearing Board
(Board), declaring that the 2007 and 2010 amendments (2007 Amendment and 2010
Amendment, respectively, the Amendments, collectively) to a 2005 prospective
purchaser agreement (2005 PPA) between Constitution Drive and the Department of
Environmental Protection (Department) were null and void. Specifically, the Board
concluded that the Amendments were arbitrary and capricious pursuant to section 1113
of the Hazardous Sites Cleanup Act (HSCA),2 35 P.S. §6020.1113.3

       1
        This case was assigned to the opinion writer before January 4, 2021, when Judge Brobson
became President Judge.

       2
           Act of October 18, 1988, P.L. 756, as amended, 35 P.S. §§6020.101-6020.1305.

(Footnote continued on next page…)
                In part, section 1113 of the HSCA states that “[w]hen a settlement is
proposed in any proceeding brought under this act, notice of the proposed settlement
shall be sent to all known responsible persons and published in the Pennsylvania
Bulletin and in a newspaper of general circulation in the area of the release.” 35 P.S.
§6020.1113.4 Section 1113 of the HSCA also provides that a proposed settlement may
be set aside as void if the Board finds that it is “arbitrary and capricious on the basis of
the administrative record.” Id. Here, the Department did not publish and open for
comments the 2007 Amendment and 2010 Amendment until the spring and early
summer of 2017, and the Amendments did not become final until the Department
issued its response to the comments in January 2018. The predominant legal issue is
whether the Board erred in determining that “[t]he Amendments were never properly
noticed and made final in accordance with [s]ection 1113 of the HSCA and are,

       3
         The Delaware Riverkeeper Network, and Maya van Rossum, the Delaware Riverkeeper
(Riverkeeper), appealed the Amendments to the Board and are participating as intervenors in this
appeal.

       4
           In full, section 1113 of the HSCA, titled “Notice of proposed settlement,” provides as
follows:

                When a settlement is proposed in any proceeding brought under this
                act, notice of the proposed settlement shall be sent to all known
                responsible persons and published in the Pennsylvania Bulletin and in
                a newspaper of general circulation in the area of the release. The notice
                shall include the terms of the settlement and the manner of submitting
                written comments during a 60-day public comment period. The
                settlement shall become final upon the filing of the [D]epartment’s
                response to the significant written comments. The notice, the written
                comments and the [D]epartment’s response shall constitute the written
                record upon which the settlement will be reviewed. A person adversely
                affected by the settlement may file an appeal to the [B]oard. The
                settlement shall be upheld unless it is found to be arbitrary and
                capricious on the basis of the administrative record.

35 P.S. §6020.1113.


                                                   2
therefore, void because the Department’s attempt to notice and finalize the
Amendments in 2018 were inadequate, untimely[,] and failed to identify and account
for the changed circumstances and conditions at the [s]ite.” (Board’s Conclusion of
Law (C.O.L.) No. 6.)
              Upon review, we conclude that the Department’s significant delay—eight
years, on average—in publishing notice of and finalizing the 2007 Amendment and the
2010 Amendment, in and of itself, does not render the Amendments arbitrary and
capricious.   Instead, the delay only served to postpone the date on which the
Amendments became final for purposes of section 1113 of the HSCA. Nonetheless,
we conclude that the changed circumstances that occurred at the site during this delay,
and the fact that the Amendments failed to account for them, coupled with the resulting
effect of depriving the public of the opportunity to provide meaningful comment on the
Amendments, constituted a sufficient basis for the Board to declare the Amendments
arbitrary and capricious and a legal nullity. Accordingly, we will affirm the Board.


                                     Background
              The facts and procedural history of this case are summarized as follows:


              [The Riverkeeper has] appealed the Amendments to the 2005
              PPA entered into by [the Department] and [Constitution
              Drive]. The 2005 PPA was executed on March 17, 2005, in
              the form of a consent order and agreement [CO&A] and
              addressed an abandoned steel tube manufacturing facility
              located in East Whiteland Township, Chester County, known
              as the Bishop Tube HSCA Site (“Site”). The Site has a
              history of contamination with hazardous waste, primarily
              trichloroethene (“TCE”). Constitution Drive bought the
              contaminated property originally with the intent of
              redeveloping it for commercial purposes. Pursuant to the
              2005 PPA, Constitution Drive agreed by March 1, 2009, to
              undertake an investigation and/or remediation of soils at the

                                           3
Site necessary to demonstrate attainment with a
nonresidential statewide health standard or site-specific
standard . . . in accordance with a remedial action work plan
that was attached and incorporated into the PPA. In
exchange for Constitution Drive’s work relating to the
existing contamination at the site, the Department entered
into a covenant not to sue Constitution Drive and agreed that
Constitution Drive was afforded contribution protection
pursuant to [the] HSCA . . . .

The 2005 PPA was amended twice, the first time on January
22, 2007, and the second time on June 4, 2010. The 2007
Amendment “amended and restated” Constitution Drive’s
remedial obligations established under the 2005 PPA. The
2007 Amendment mostly concerned the installation of an air
sparging/soil vapor extraction system (“AS/SVE system”),
which was intended to expedite the remediation of soils and
groundwater at the Site. Among other things, Constitution
Drive was required to operate the system for 60 days under
certain specifications while removing an average of ten
pounds of volatile organic compounds (VOCs) per day in
order to complete its remedial obligations.             After
Constitution Drive had fulfilled these obligations, it would
be released of its remedial obligations at the Site and the
Department would then assume operation of the AS/SVE
system. Unfortunately, the AS/SVE system never worked as
planned and Constitution Drive could not get it to meet the
agreed-upon performance standards.

The Department and Constitution Drive then entered into a
second amendment to the 2005 PPA in June 2010 that again
“amended and restated” Constitution Drive’s remedial
obligations. Under the 2010 Amendment, Constitution Drive
was to repair the AS/SVE system and get it to operate
continuously without incident for 72 hours (a significantly
shorter time than the 30-day startup period and 60-day
operational period called for under the 2007 Amendment).
Constitution Drive was also required to pay the Department
$30,000, repair a road, and install some security fencing.
Constitution Drive completed its remedial obligations under
the 2010 Amendment, and in December 2010, the
Department released Constitution Drive from all further


                             4
remedial obligations established in the 2005 PPA and the
Amendments.

A number of additional events involving Constitution Drive
have taken place at the Site after the remedial tasks were
completed and the Department’s release letter was issued in
December 2010. In June 2011, the Department discovered
that a contractor for Constitution Drive had damaged the
AS/SVE system and rendered it inoperable. In July 2011, the
Department requested that Constitution Drive repair the
AS/SVE system. Constitution Drive and the Department
appear to have conducted discussions regarding the
continuing necessity and viability of the AS/SVE system but,
as of January 2014, the AS/SVE system had not been
repaired. In a January 2014 letter, the Department declared
the covenant not to sue to be void because of Constitution
Drive’s failure to repair the AS/SVE system. The covenant
not to sue was important to Constitution Drive and its efforts
to redevelop the Site and formed part of the consideration for
the 2005 PPA and the Amendments. Constitution Drive
appealed the January 2014 letter to the Board, but the Board
ruled that the letter was not an appealable action by the
Department. Also, in 2014, East Whiteland Township
changed the zoning at the Site from industrial to residential
at the request of Constitution Drive, which decided to pursue
a residential development at the Site after being unsuccessful
in redeveloping it for commercial purposes. Finally, in
2016/2017, the Department reviewed and commented on a
new remediation workplan for the Site proposed by
Constitution Drive that provided for targeted soil excavation
that Constitution Drive claimed would reduce or eliminate
the risk of exposure to the compounds of concern for the
future occupants. In addition to these post-2010 actions
involving Constitution Drive, there also were other
remediation activities and [the] Department[’s] actions at the
Site that did not directly involve Constitution Drive based on
documents included in the administrative record.

                       *      *     *

Although the Amendments were drafted and signed in 2007
and 2010, due to what the Department[,] without any record
support[,] terms an “inadvertent administrative oversight,”

                              5
                the notice required under [s]ection 1113 was not published
                for either the 2007 Amendment or the 2010 Amendment until
                2017, seven and ten years after the fact. A notice for both of
                the Amendments was published in the Pennsylvania Bulletin
                on April 1, 2017, and notice was published in The Daily
                Local News on March 18, April 1, April 29, and June 14,
                2017. In response to the Department’s notice, extensive
                comments were submitted, including by the Riverkeeper,
                East Whiteland Township, local residents, and potentially
                responsible parties [(PRPs)]. The Department issued its
                response to those comments on January 26, 2018.
                Accordingly, even though Constitution Drive and the
                Department [had already undertaken] performance pursuant
                to the 2007 and 2010 Amendments, the Amendments did not
                legally become final until the Department issued its comment
                response document in January 2018.
(Board’s decision at 18-19) (internal citations omitted).
                On February 21, 2018, the Riverkeeper filed an appeal with the Board
challenging the Amendments. After conducting a conference and issuing orders
pertaining to case management and discovery requests, the parties agreed upon the
contents of the administrative record, and the Board accepted that record as the basis
for its review.
                At the conclusion of its review of the record and consideration of the
arguments and written submissions of the parties, the Board issued its April 26, 2019
order and adjudication. In its adjudication, the Board first stated that it “ha[d] not
previously addressed the issue presented in this case by the Riverkeeper’s claim of
untimely and inadequate notice of a HSCA settlement agreement.”                  Id. at 23.
Acknowledging that the Department “identified” Chirico v. Department of
Environmental Protection (Pennsylvania Environmental Hearing Board, 2002 EHB 25,
No. 2001-048-MG, filed January 28, 2002),5 “as the only prior case in which the Board

      5
          The Board’s decision in Chirico is available at:
(Footnote continued on next page…)

                                                   6
has considered a challenge to a similar agreement,” and the Department cited that case
as controlling authority, the Board disagreed, finding that “[t]he facts in Chirico
regarding the Department’s actions in finalizing the agreement under [s]ection 1113 of
[the] HSCA are completely different.” (Board’s decision at 23.) In distinguishing its
decision in Chirico, the Board stated:

             In Chirico, the agreement was entered into on May 24, 2000,
             and notice of the agreement was published in the
             Pennsylvania Bulletin a month later on June 24, 2000. There
             is nothing in the Board’s opinion in Chirico to suggest that
             the challengers raised inadequate wording in the public
             notice as an issue in the case. Further, there is no indication
             that any significant changes took place at the site in Chirico
             in the one month of time that elapsed between the execution
             of the agreement and the publication of the required notice in
             the Pennsylvania Bulletin.
(Board’s decision at 23-24.)
             The Board also considered other cases, namely those that “have involved
challenges to permitting actions by the Department and have raised both untimely
notice and inadequate notice issues.” Id. at 24. However, the Board stated that it was
“not convinced that these permitting cases are a good analog for [the] current case
because of their different and distinct notice requirements when compared to those in
[s]ection 1113.” Id.
             The Board continued:

             [T]he Riverkeeper’s notice arguments have merit under the
             relevant HSCA statute and the unique facts present in this
             case. The notice and public comment process play a key role
             in HSCA settlements under the terms of [s]ection 1113 of
             [the] HSCA. The legislature expressly provided that a
             settlement agreement is not final until certain enumerated

http://ehb.courtapps.com/content/adjudications/Adjudications&Opinions-2002-Vol%201%20(pp.1-
334).pdf (last visited February 23, 2021).


                                             7
             steps are completed including: (1) notice is sent to all
             responsible parties and published in the Pennsylvania
             Bulletin and a local newspaper; (2) a 60-day window for
             public comment is completed; and (3) the Department
             responds to the significant written comments. Consistent
             with the central role that the notice and comment procedures
             created by the legislature play in HSCA settlements, we
             conclude that the Department is required to provide a timely
             and meaningful notice and comment process in order to
             finalize HSCA settlements under [s]ection 1113. The steps
             taken by the Department in this case were woefully
             inadequate in satisfying this requirement.
(Board’s decision at 24-25.)
             After providing this commentary, the Board concluded:

             [T]he Department’s egregiously late public notice is a clear
             violation of the requirement that notice of a HSCA settlement
             be published when it is proposed. There is no reasonable
             reading of the [s]ection 1113 language that allows for
             publication seven and ten years later and the Department’s
             excuse—that there was an “inadvertent administrative
             oversight”—finds no support in the administrative record
             and in any event is hardly a legitimate excuse. This is not a
             case where the required notice was a few weeks or even a
             few months late, a circumstance where any impact from the
             late notice might be negligible and/or readily mitigated by
             subsequent publication. The Department’s action initially
             placed the public, and now places the Board, in a bizarre
             situation of evaluating the propriety of the Department
             finalizing the Amendments to the 2005 PPA years removed
             from the execution of those Amendments with Constitution
             Drive. The lapse in time presents obvious challenges for the
             public’s ability to provide timely and meaningful comment
             on the Amendments.
(Board’s decision at 25.)
             In addition, the Board found that “[t]he problems created by the
unacceptably late publication of the notice [were] compounded . . . by the shortcomings
in the content of the notice and how it fail[ed] to address the changed circumstances at



                                           8
the Site between 2010 and 2017.” Id. at 25. The Board then engaged in a discussion of
those circumstances, namely with respect to issues regarding the AS/SVE system and
the fact that zoning of the Site had changed from industrial to residential in 2014:

             The Riverkeeper’s comment says that the AS/SVE system
             “will not protect the public health, safety and welfare and the
             natural resources of this Commonwealth from the short-term
             and[ ]long-term effects of the release of hazardous
             substances and contaminants into the environment from the .
             . . [S]ite.” The AS/SVE system, of course, was not part of
             the 2005 PPA and only became part of the remediation
             during the 2007 Amendment. The Department deals with
             this comment in its response by saying the actions taken
             pursuant to the 2005 PPA and the Amendments are just an
             interim response and a final response action is forthcoming .
             . . . However, this is a bit of a dodge that is not particularly
             helpful in evaluating whether the Amendments should have
             been finalized by the Department. The AS/SVE system was
             almost a complete failure and appears to have not materially
             advanced the cleanup of the [S]ite, yet the Department seems
             unwilling to acknowledge this reality . . . . The Amendments
             are premised on basic assumptions that have not existed for
             years.

                                     *      *      *

             One commenter noted that “[n]owhere in the 2007
             [Amendment] did the parties address whether these
             remediation measures were appropriate for property that
             would later be rezoned for residential use.” . . . [T]he
             Department [did not] make any mention in the comment
             response document of the ongoing discussions between itself
             and Constitution Drive regarding the 2016/2017
             Remediation Scope of Work for Targeted Soil Excavation
             that appears related to the zoning change and revised
             development plans. While zoning decisions themselves are
             largely outside of the Department’s authority, that is not to
             say that zoning decisions do not influence the cleanup for the
             [S]ite. The 2007 Amendment makes clear that remediation
             must be consistent with the Site’s intended use after
             redevelopment. . . . The Department could have changed the

                                            9
             Amendments in light of its understanding of the proposed use
             of the property in 2018. The Department never explains why,
             based on its understanding of the zoning now, and the
             apparent ongoing efforts surrounding the 2016/2017
             Remediation Scope of Work, these Amendments are still
             appropriate to finalize. The Department cannot . . . respond[]
             to the public comments it did receive as though nothing had
             changed at the Site or relative to the provisions of the
             Amendments since 2010.
Id. at 26-30. Ultimately, the Board found that, in light of the information that the
Department provided in the notice in the Pennsylvania Bulletin and The Daily Local
News, “the notice [would be] wholly unhelpful to anyone who was not paying close
attention to the developments over the course of the last decade.” Id. at 26.
             Next, the Board determined that “[t]he Department’s response to [the]
comments [was] at times [] frustrating.” Id. Notably, the Board found that “the
Department repeatedly trie[d] to minimize the importance of the Amendments by
assuring the commenters that further investigation and cleanup is needed and a final
response action will come someday.” Id. at 27. Based on the overall nature and
substantive content of the Department’s response, the Board believed that “[t]he
Department [went] through the motions but [did] not earnestly address some of the
comments, and its response almost treats it as a foregone conclusion that the
Amendments would be finalized, without modification or further consideration.” Id.
at 28. Moreover, and in a similar vein, the Board determined that “[t]he Department’s
response to extensive comments about the change in zoning of the . . . [S]ite from
industrial to residential [was] unsatisfying.” Id. In this regard, the Board reviewed and
discussed some of the Department’s comments and stated: “There is very little support
in the administrative record to show that the Department gave serious consideration to
the change in zoning from industrial to residential.” Id. at 29.




                                           10
               Accordingly, for these reasons, the Board sustained the appeal of the
Riverkeeper. The Board concluded that “[t]he Department’s action to finalize the
Amendments in the face of the unique circumstances of this case [was] arbitrary and
capricious” and declared that “the 2007 Amendment and the 2010 Amendment [were]
void.” Id. at 30.


                                            Discussion
               On appeal,6 Constitution Drive contends that the Board erred in
concluding that the Amendments were arbitrary and capricious. As an overarching
theme, Constitution Drive asserts that “the Department complied with the requirements
of [the] HSCA and presented a reasoned explanation for its decision to finalize the
2007 and 2010 Amendments.” (Constitution Drive’s Br. at 15.) Constitution Drive
breaks down its thesis into three separate arguments.
               In its first contention, Constitution Drive asserts that, “[a]lthough the
Department failed to provide public notice of the 2007 and 2010 Amendments at the
time that they were entered, the agency cured that failure when it published public
notice in 2017 and opened the Amendments to public comment.” (Constitution Drive’s
Br. at 15-16.) For support, Constitution Drive places heavy reliance on Groce v.
Department of Environmental Protection, 921 A.2d 567 (Pa. Cmwlth. 2007).
Constitution Drive further states that “it is [] important to note that no development
occurred at the [] Site between the date the Amendments were entered and the date that



       6
         “Our appellate review of the [Board’s] adjudications is limited to determining whether the
[Board] committed an error of law, [whether it] violated constitutional rights, or whether its material
findings of fact are supported by substantial evidence. On issues of law, our standard of review is de
novo and our scope of review is plenary.” Sunoco Partners Marketing and Terminals, L.P. v. Clean
Air Council, 219 A.3d 280, 286 n.17 (Pa. Cmwlth. 2019) (internal citation omitted).


                                                 11
the Department published notice of the Amendments.” (Constitution Drive’s Br. at
21.)
            For its part, the Department argues that it acted within its authority and
discretion when it entered into the Amendments and furthered the purpose of the
HSCA.     In particular, the Department contends that the intent of—and reasons
underlying—the Amendments were to successfully remove source contamination from
the subsurface of the Site, which directly furthered the HSCA’s goal to “protect public
health and safety and the environment.” (Department’s Br. at 15.) The Department
thus maintains that the Amendments were not arbitrary or capricious because its
decisions to enter into the Amendments were based on rational reasons.
            Further, the Department argues that the Board’s “holding fundamentally
misapplie[d] the standard of review set forth in the language of [s]ection 1113 and
overlook[ed] the fact that the obligations imposed on [Constitution Drive] by the two
Amendments had already been fulfilled years earlier.” (Department’s Br. at 20.) In
asserting that the Board misapplied the arbitrary and capricious standard, the
Department posits: “Nowhere does the Riverkeeper contend that the Amendments
themselves were arbitrary and capricious at the time they were entered.” Id. (emphasis
in original). Rather, the Department argues, “both the Riverkeeper and Board cloud
the issue of whether the settlements . . . were reasonable and instead focus on the
Department’s procedural mistake in failing to publish notice at the time the
Amendments were signed.” Id.
            Here, the Board based its decision on section 1113 of the HSCA and, as
such, we begin with an examination of that statute. Titled “Notice of proposed
settlement,” section 1113 of the HSCA provides as follows:

            When a settlement is proposed in any proceeding brought
            under this act, notice of the proposed settlement shall be sent

                                          12
             to all known responsible persons and published in the
             Pennsylvania Bulletin and in a newspaper of general
             circulation in the area of the release. The notice shall include
             the terms of the settlement and the manner of submitting
             written comments during a 60-day public comment period.
             The settlement shall become final upon the filing of the
             [D]epartment’s response to the significant written comments.
             The notice, the written comments and the [D]epartment’s
             response shall constitute the written record upon which the
             settlement will be reviewed. A person adversely affected by
             the settlement may file an appeal to the [B]oard. The
             settlement shall be upheld unless it is found to be arbitrary
             and capricious on the basis of the administrative record.
35 P.S. §6020.1113.
             It is a well-settled maxim that where the words of a statute are clear and
free from ambiguity, the legislative intent is to be gleaned from those very words, and
the plain language is not to be disregarded under the pretext of pursuing its spirit.
Pennsylvania Financial Responsibility Assigned Claims Plan v. English, 664 A.2d 84,
87 (Pa. 1995); Coretsky v. Board of Commissioners of Butler Township, 555 A.2d 72,
74 (Pa. 1989). Viewing the plain language of the statute in a commonsense fashion,
we agree with the Board that there are three requisites that need to be satisfied before
a settlement agreement can be deemed final and/or valid: (1) notice must be sent to all
responsible parties and published in the Pennsylvania Bulletin and a local newspaper;
(2) a 60-day window for public comments must be provided; and (3) the Department
must issue a response to the written comments.
             Regarding the first requisite, i.e., notice, the phrases in section 1113 of the
HSCA, “[w]hen a settlement is proposed” and “notice of the proposed settlement,”
clearly envision that the terms and conditions of the settlement agreement have been
memorialized in writing. In unambiguous words, the statute makes plain that the notice
requirements are intended to provide the public with the opportunity to comment upon
the settlement agreement at a point when the settlement agreement is merely a

                                            13
“proposal” and not set in stone. The language of section 1113 also leaves no room for
doubt that the terms and obligations of a settlement agreement do not take effect or
become final until the comment period has passed, at which point the settlement
agreement is subject to an appeal by an aggrieved party to the Board. While the
Department argues that “the obligations imposed on [Constitution Drive] by the two
Amendments had already been fulfilled years earlier,” (Department’s Br. at 20), this
contention effectively bypasses the procedure for attaining finality in section 1113 of
the HSCA and reduces the statute to a mass of superfluous words. Stated differently,
the entire mechanism of section 1113 would be defeated if the duties and obligations
of a settlement agreement could be completed before the settlement agreement goes
through the notice, comment, and response phases and becomes final, valid, and
effective for purposes of section 1113.
             Moreover, even if the terms and conditions of the Amendments were
“reasonable,” as the Department asserts, this is beside the point because the
reasonableness of a settlement agreement cannot serve as a substitute for the
requirement that proper notice be made to the public. Indeed, notice to the public is
designed to permit the public to contest and challenge whether the settlement
agreement is in fact reasonable. Here, the 2005 PPA complied with the procedure in
section 1113 of the HSCA; however, the 2007 Amendment and the 2010 Amendment
altered the “work obligations” of Constitution Drive and thereby modified the 2005
PPA.   (Board’s Findings of Fact (F.F.) Nos. 22-39.)        Notably, in exchange for
Constitution Drive’s assumption of remediation duties, “the Department in the 2005
PPA covenanted not to sue Constitution Drive for any claims relating to the historic
contamination at the Site” and “provided . . . that Constitution Drive was entitled to




                                          14
contribution protection pursuant to [s]ection 705 of [the] HSCA, 35 P.S. §6020.705.”
(Board’s F.F. Nos. 33-34.)
             Presumably, the Department believed that, due to evolving circumstances,
the 2005 PPA had to be changed and that these changes were substantive and
material—so much that the 2005 PPA needed to be formally amended through the
Amendments. In its adjudication, the Board found that Paragraph 3 of the 2005 PPA
imposed remediation duties on Constitution Drive; “[t]he 2007 Amendment ‘amended
and restated’ Paragraph 3 of the 2005 PPA in several key respects”; and “[t]he 2010
Amendment [also] ‘amended and restated’ Paragraph 3 of the 2005 PPA in several key
respects.” (Board’s F.F. Nos. 18, 26, 36.) Notably, Constitution Drive and the
Department do not challenge these findings on the ground that they are not supported
by substantial evidence, and it is well-settled that “[u]ndisputed findings of fact are
binding on this Court.” West Perry School District v. Pennsylvania Labor Relations
Board and West Perry Educational Support Personnel Association, PSEA/NEA, 752
A.2d 461, 465 n.5 (Pa. Cmwlth. 2000).
             Nonetheless, in an apparent attempt to downplay or minimize the effect
of these findings, Constitution Drive argues that it is significant “that no development
occurred at the [] Site between the date the Amendments were entered and the date that
the Department published notice of the Amendments.” (Constitution Drive’s Br. at
21.) However, this argument overlooks or disregards the fact that remediation had
occurred during this timeframe; the Amendments altered the duties of Constitution
Drive with respect to remediation; and remediation (not development) was the primary
subject matter of the 2005 PPA and the Amendments. Consequently, at the end of the
day, the 2007 Amendment and 2010 Amendment resulted in a different settlement




                                          15
agreement for purposes of section 1113 of the HSCA, and each Amendment required
its own notice to the public and opportunity for comment.
               By its very nature, the concept of “notice” and “comment” entail a
“meaningful opportunity to be heard,” and an opportunity to be heard can only be
“meaningful” if the public is afforded “a fair opportunity” to challenge and make
comments to the Amendments. See Snyder Brothers, Inc. v. Pennsylvania Public
Utility Commission (Pa. Cmwlth., No. 1043 C.D. 2015, filed February 6, 2020)
(unreported), slip op. at 11.7 Here, the Department did not provide notice of either the
2007 Amendment or the 2010 Amendment to the public until it published notice in the
Pennsylvania Bulletin, 47 Pa.B. 1902 (2017), on April 1, 2017. This is extremely
troubling for two primary reasons.
               First, because both the 2007 Amendment and the 2010 Amendment were
published at the same time, the public was necessarily divested of an opportunity to
submit comments and lodge a timely challenge to the 2007 Amendment, in and of itself.
If the public had had the opportunity to do so, it is possible that the Board would have
determined that the 2007 Amendment was null and void, which could have
fundamentally changed the course and posture of this case, e.g., resulting in the 2010
Amendment being unnecessary or unfeasible, and, potentially, transforming the entire
outcome of these proceedings. The simple fact that the public lost this opportunity is
what matters and, standing alone, the deprivation of that opportunity unquestionably
flouts the commands of section 1113 of the HSCA.                         After all, the statute
unconditionally grants the public the legal rights to notice and comment. It does not,



       7
        We cite Snyder Brothers, Inc., an unreported decision, for its persuasive value in accordance
with section 414(a) of the Commonwealth Court’s Internal Operating Procedures, 210 Pa. Code
§69.414(a).


                                                 16
however, qualify the exercise of those rights based upon a percentage evaluation of the
public’s likelihood of success on the merits.
             Second, despite the fact that the Amendments were conjoined for
published notice in the Pennsylvania Bulletin, the Department and Constitution Drive
entered into the 2007 Amendment on January 22, 2007, and the 2010 Amendment on
June 4, 2010. (Board’s F.F. Nos. 25, 34.) By the time the public received notice of the
Amendments on April 1, 2017, and the Department issued its comment response and
finalized the Amendments on January 26, 2018, Constitution Drive was already
performing (or had completely performed) the modified and remodified obligations
and duties contained in the Amendments. Stated differently, when the Department
issued notice to the public on April 1, 2017, the public did not receive “notice of [a]
proposed settlement,” as required by section 1113 of the HSCA. Instead, the public
obtained notice of settlement agreements that the Department and Constitution Drive
previously put into motion and, for all practical intents and purposes, that were already
considered to be valid, final, and binding.
             Conceptually, the sole functional purpose of section 1113 of the HSCA is
to allow the public to comment on a proposed settlement agreement and, based on the
comments and the Department’s response, to later mount a challenge before the Board,
seeking to have the settlement agreement set aside. The entire principle and rationale
embodied within and comprising section 1113 would be eviscerated if the public issued
comments at a point when the parties to a settlement agreement have performed (or
have taken prefatory measures to perform) the accompanying obligations and duties.
An absurd result would also occur because, in the event the Board was to set aside an
agreement in these circumstances, the parties would have assumed and undertaken
duties and obligations that they never should have. And, since it is likely that what has



                                              17
been done—in terms of remediation—cannot be undone, but even if it is determined
that it can be undone, a legal dilemma will almost inevitably ensue between the parties
to the settlement agreement with respect to issues such as fault, who is responsible for
incurred expenses, and how and through what means corrective measures will be
implemented.
             In its adjudication, the Board briefly discussed, and adequately
distinguished, its decision in Chirico, which in any event is not binding on this Court.
Pennsylvania Trout v. Department of Environmental Protection, 863 A.2d 93, 107 (Pa.
Cmwlth. 2004). But utilizing that case as a general guidepost, this Court notes that the
Board correctly stated that, unlike the situation presented here, in Chirico, “the
agreement was entered into on May 24, 2000”; the “notice of the agreement was
published in the Pennsylvania Bulletin a month later on June 24, 2000”; and “there
[was] no indication that any significant changes took place at the site . . . in the one
month of time that elapsed between the execution of the agreement and the publication
of the required notice in the Pennsylvania Bulletin.” (Board’s decision at 23-24.)
While delay between a proposed settlement and published notice to the public, alone,
is not enough to set aside a settlement agreement, we are nonetheless confident that, in
the specific and unique context of this case, the delay of approximately eight years is
more than troublesome. This is because, within the period that comprises the delay,
there have been substantial changes not only at the Site itself, but also with respect to
the obligations of the parties in the Amendments vis-à-vis the 2005 PPA, and, also, the
2007 Amendment vis-à-vis the 2010 Amendment. On this note, we conclude that
changes in factual circumstances from the original 2005 PPA onward, combined with
changes in the corresponding obligations of the parties throughout this matter, were a




                                           18
sufficient foundation upon which the Board could determine that the Amendments
were arbitrary and capricious.
            Placing full reliance on Groce, Constitution Drive asserts that the
Department cured its noncompliance with section 1113 of the HSCA when it
eventually followed the statutory procedure in 2017 and 2018 and, thus, the
Amendments are valid. However, Groce is a permitting case, and the Board dismissed
such cases as unpersuasive, finding that they are not “a good analog for [the] current
case because of their different and distinct notice requirements when compared to those
in [s]ection 1113.” (Board’s decision at 24.) In any event, in Groce, “[a]fter the
[Department] realized that its initial notice failed to include the degree of increment
consumption for [the permittee], it promptly corrected this defect by sending out a
supplemental notice which afforded the public and the [petitioner] an opportunity for
effective public participation.” 921 A.2d at 580. In Groce, the period of time that
passed from the published notice to the amended notice was from December 17, 2005,
to January 14, 2006 (approximately one month), and the defect that was cured was a
numerical omission that was filled in with the appropriate number that designates the
allowable increments for pollutants under the applicable statute. Here, by way of stark
contrast, the 2007 Amendment was published 10 years later and the 2010 Amendment
was published 7 years later; the changes reflected in the Amendments were substantive
in nature and related to affirmative representations governing Constitution Drive’s
obligations at remediation; and, finally, as mentioned above, the public was deprived
of the opportunity to lodge comments to the Amendments in a fair, effective, and fully-
informed manner. Given the very character of these deficiencies, they are ones that
cannot be “cured,” and, therefore, we conclude that Groce is distinguishable on its
facts.



                                          19
             Nevertheless, since the Amendments violated the express dictates of
section 1113 of the HSCA, it is irrelevant whether the Department pursued a course of
conduct in accordance with the general intent and spirit of the HSCA. Rather, the
proper inquiry is whether the Board erred in determining that the Amendments were
“arbitrary and capricious on the basis of the administrative record.”             35 P.S.
§6020.1113. Our precedent states as a general rule that something “is arbitrary and
capricious where it is unsupportable on any rational basis because there is no evidence
upon which [it] may be logically based.”         Cary v. Bureau of Professional and
Occupational Affairs, State Board of Medicine, 153 A.3d 1205, 1210 (Pa. Cmwlth.
2017) (en banc) (internal citation omitted).
             Here, the Department has not proffered any rational reason or articulated
a supportable and logical basis explaining why the Amendments were effectively
converted into finalized settlement agreements, and the parties undertook performance
of their duties pursuant to those agreements, when section 1113 clearly mandates that
a “proposed” settlement agreement must first undergo publication, comment, and
response, before it can attain the formal status of being final and binding. See Black’s
Law Dictionary 238 (9th ed. 2009) (defining “capricious,” in part, as being an order or
decree that is “contrary to . . . established rules of law”); cf. Ngou v. Schweiker, 535 F.
Supp. 1214, 1216-17 (D.D.C. 1982) (concluding that a federal agency’s delay in
publishing notice and public comment, along with the agency’s decision to change
benefits in the meantime, constituted arbitrary and capricious administrative action).
Contrary to the Department’s argument, it does not matter how broad its statutory
authority and/or discretion is with respect to entering into settlement agreements,
because section 1113 of the HSCA circumscribes that authority and/or discretion by
mandating that the Amendments shall not be arbitrary and capricious. Succinctly put,



                                            20
the essential requirements of section 1113 were not satisfied in this case, and, in
essence, the Amendments were unilaterally implemented on their own accord, in
obvious contravention of the statute.       By any person’s measure, there is no
rationalization as to why the Amendments were publicized at a point when the terms
of the Amendments no longer adequately accounted for the changed circumstances at
the Site, and in the process, deprived the public of the opportunity to provide
meaningful comment on the Amendments.
             For the above-stated reason, and having concluded that Constitution Drive
and/or the Department have failed to establish that the Board erred in declaring that the
Amendments were void as arbitrary and capricious, we affirm the Board. Due to our
disposition, we need not address the arguments of Constitution Drive and the
Department pertaining to the content and sufficiency of the Department’s publicized
notice to the public or the adequacy of the Department’s response to the public’s
comments.
             Accordingly, we affirm the Board’s order.




                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge




                                           21
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Constitution Drive Partners, L.P.,     :
                   Petitioner          :
                                       :    No. 643 C.D. 2019
             v.                        :
                                       :
Department of Environmental            :
Protection,                            :
                 Respondent            :


                                     ORDER


             AND NOW, this 5th day of March, 2021, the April 26, 2019 order of
the Environmental Hearing Board is hereby affirmed.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge